Title: General Orders, 5 February 1783
From: Washington, George
To: 


                        
                             Wednesday February 5th 1783
                            Parole Albemarle.
                            Countersigns Bedford, Cambden.
                        
                        For the day tomorrow Colonel J. Vose.
                        For Duty the first Massa. regiment.
                        The principal objects of the Commander in chief for collecting the Army together in this Cantonment of repose
                            for the winter; were to keep alive the spirit of emulation amongst the different corps, to give an oppertunity for
                            confirming the habits of Dicipline which had been acquired the last Campaign; and improving the internal police of each
                            to the highest degree of perfection—Altho the severity of the season may not for some time admit of the troops being drawn
                            out for exercise and Manoeuvring yet the gratest attention might, and should in the mean time be paid to the establishment
                            of perfect regularity, oeconomy & good order, throughout the line of the whole army—as soon as the snow shall be
                            gone, and the weather will suffer it, the General hopes he need not have occasion to prompt the Generals and officers
                            commanding Brigades & regiments, to commence the daily exercises, in the same manner they were practiced the last
                            year: as a necessary preperation for which, he recomends that proper ground for Manoevring should be fixed upon by them as
                            soon as may be, that the stumps (if there are any) should be cut level with the surface of the Earth, and that every other
                            obstacle should be seasonably removed.
                        The Troops are to be served with a gill of Rum per man after the feu de joie, which the regimental Quarter
                            Master will have ready to distribute on their arrival at their respective Cantonments.
                        After having furnished the ordinary Guards, the remainder of the regiment ordered for duty tomorrow will
                            form, and join in the exercise of the day.
                    